          Case 1:20-cv-04448-LJL Document 60 Filed 02/18/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 ALEX HOLMES, JOSH NAVARRO, NICO
 TRAMONTANA, BITCOIN VENTURES 2020, LLC,
 YASAR CORPORATION and ONEPURPOSE LTD.,                              SEOND AMENDED DEFAULT
                                                                            JUDGMENT
                                       Plaintiffs.                   IN FAVOR OF ONEPURPOSE
                                                                               LTD
                against-                                                Pursuant to 28 U.S.C. §1746

 CHET MINING CO, LLC, CHET MINING CO CANADA                          Civ. Action No.: Civ. Action No.:
 LTD., and CHET STOJANOVICH,                                               1:20-cv-04448-LJL

                                       Defendants.


       This action having been commenced on June 10, 2020 by the filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been personally served on the

defendant, Chet Mining Co. LLC on June 15, 2020 by personally delivering the Summons and

Complaint to the New York State Department of State as said defendant’s agent pursuant to N.Y.

Limited Liability Company Law §304 and thereafter mailing a copy of the Summons and

Complaint to Chet Mining Co. LLC on June 16, 2020 and a proof of said service on each of the

defendants having been filed on July 2, 2020 (ECF Doc. #11 pg. 3 of 5), and served on the

defendant Chet Stojanovich on June 16, 2020 by affixing a copy of the Summons and Complaint

to the door of his residence and thereafter mailing a copy of same to his place of residence on June

24, 2020 pursuant to N.Y. C.P.L.R. §304(4), and a proof of said service on each of the defendants

having been filed on July 2, 2020 (ECF Doc. #10), and having been personally served on the

defendant, Chet Mining Co. Canada Ltd. on June 15, 2020 by personally delivering the Summons

and Complaint to the New York State Department of State as said defendant’s agent pursuant to

N.Y. Business Corporation Law §307 and thereafter mailing a copy of the Summons and


                                                 1
         Case
         Case 1:20-cv-04448-LJL
              1:20-cv-04448-LJL Document
                                Document 60
                                         23 Filed
                                            Filed 02/18/21
                                                  09/24/20 Page
                                                           Page 22 of
                                                                   of 22




Complaint to Chet Mining Co. LLC on June 16, 2020 and a proof of said service on each of the

defendants having been filed on July 2, 2020 (ECF Doc. #11 pg. 1 of 5), and the defendants not

having answered the Complaint, and the time for answering the Complaint having expired, it is

       ORDERED, ADJUDGED AND DECREED: That the plaintiff ONEPURPOSE LTD.

have judgment against defendants CHET MINING CO, LLC, CHET STOJANOVICH and

CHET MINING CO. CANADA LTD., jointly and severally, in the liquidated principal

amount of $365,460.15 plus prejudgment interest from July 17, 2019 through November 25,

2020 at a rate of 9% per annum in the amount of $56,230.80, for a total judgment of

$421,690.95.



       This Judgment amends the Judgment previously issued at Dkt. No. 56. The Clerk of

Court is respectfully directed to strike the Judgment at Dkt. No. 56 but retain the summary

docket text for the record. SO ORDERED.



Dated: New York, New York
                                                  ____________________________
____2/18/2021________________                     Hon. Lewis J. Liman
                                                  District Judge
So Ordered:    New York, New York




                                              2
